Citation Nr: 1446060	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father, and appellant's mother. 


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 2008 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the Board at an August 2014 hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record indicates the Veteran's service-connected major depressive disorder renders him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for major depressive disorder with anxiety, evaluated as 70 percent.  The Veteran has an associate's degree and started, but did not complete, a bachelor's degree from an art school.  He is currently unemployed; he has no employment history prior to active duty service, and has had only two short lived jobs since being discharged from service.  See August 2014 VA-Form 21-8940, August 2014 Board Hearing Transcript.      

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.

At an August 2014 Board hearing, the Veteran and his parent discussed the affect his service connection major depressive disorder has on his ability to secure and follow a substantially gainful occupation.  First, the Veteran testified that he was discharged from service because of what would eventually be diagnosed as major depressive disorder.  The Veteran's service personnel records corroborate this assertion.  The Veteran also noted that his anxiety and depression hindered him to such an extent he could not complete his bachelor's degree or maintain employment.  He has had two jobs since active service cooking and assisting in making nautical maps.  Both employments were sort lived.  The Veteran revealed that he suffers from both auditory and visual hallucinations that cause his anxiety to go from zero to ten.  He said his medication does little to alleviate such anxiety.  A lot of these hallucinations happen at night causing the Veteran to get little or no sleep, which also hinders his ability to follow a substantially gainful occupation.  

The Veteran's parents described him as reserved, defensive, and uncooperative.  They note he can become hostile and threatening and that this can last for two or three days.  He no longer wants to participate in any activates and he has no interest in assisting others.  The father noted his previous experience as a supervisor and stated he would never hire his son.  The parents said they felt the Veteran needed their help to provide for the minimal activities of daily living.  The Veteran lives with his parents and they sort his pills, handle his finances, and cook his food.  

A Social Security Administration (SSA) disability determination found the Veteran's major depressive disorder to be a severe impairment, which is an impairment that "significantly limit[s] the claimant's ability to perform basic work activities."  The Board notes that while it is not bound by this SSA determination, the determination is nevertheless relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  

Finally, after discharge the Veteran started to receive treatment from VA for his major depressive disorder.  The claims file includes VA treatment records from June 2010 through June 2013.  While these records are focused on providing treatment for the Veteran and do not directly discuss the Veteran's employability they do provide a picture of the affect his major depressive disorder has on his functioning.  The VA treatment records show a disability picture similar to that described during the Board hearing.  The Veteran's major depressive disorder is manifested through hallucinations, delusions, suicidal ideation, irritability, and flattened affect. 

The VA treatment records include multiple Global Assessment of Functioning (GAF) scale scores.  These scores ranging between zero and one hundred percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Veteran's scores range from 43 to 60.  A score between 41 and 50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning, including no friends or an inability to keep a job.  A score between 51 and 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, including few friends and conflicts with peers or coworkers.  

The Veteran's GAF scores indicate that at times he suffers from serious symptoms and at best he has moderate symptoms.  Serious symptoms are indicative of a person who has an inability to maintain employment and moderate symptoms are indicative of a person who will have conflicts with coworkers.  
With this evidence in mind, the Board finds that a TDIU is warranted in this case. The Veteran meets the scheduler criteria for a TDIU throughout the appeal period and the overall weight of the evidence indicates the Veteran's service-connected major depressive disorder with anxiety precludes him from performing the requirements of employment.  The Veteran's hallucinations that cause severe anxiety might alone be enough to render him unemployable.  Nevertheless, the Veteran and his parents illustrate a disability picture that shows a Veteran who has trouble maintaining the minimal activities of daily living.  If the Veteran cannot provide for such minimal activities the Board finds him incapable of securing and following a substantially gainful occupation.  This is further supported by the GAF scores in his VA treatment records and the SSA's determination that the Veteran's major depressive disorder is a severe impairment.  

In light of the evidence discussed above, the Board finds the Veteran meets the schedular criteria for TDIU and is unemployable, thus entitlement to a TDIU is warranted in the instant case.
 

ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.
	



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


